Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-13, 16-18, and 20-29 are all the claims.
2.	Claims 3, 12, 16 and 28-29 are amended in the Response of 4/12/2022. 
3.	Claims 1-2, 4-11, 21 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/2021.
4.	Applicant’s election without traverse of species:

    PNG
    media_image1.png
    410
    819
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    801
    media_image2.png
    Greyscale
 in the reply filed on 3/4/2021 is acknowledged.
5.	Claims 3, 12-13, 16-18, 20, 22 and 28-29 are all the claims under examination.
6.	Applicants amendment of the claims raises new grounds for objection and rejection. 

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 3, 12-13, 16-18, 20 and 22 (and new Claims 28-29) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 3, 12-13, 16-18, 20 and 22 (and new Claims 28-29) as being indefinite for the amended phrase “are derived from” is withdrawn.
	Applicants have amended Claim 3 to delete the phrase “are derived”.

b) The rejection of Claims 3, 12-13, 16-18, 20 and 22 (and new Claims 28-29) for the phrase “an I/A ratio” which is not defined in the claims is withdrawn. 
Applicants have amended Claim 3 to include the mathematical formula for determining the A/I ratio.

c) The rejection of Claims 3, 12-13, 16-18, 20 and 22 (and new Claims 28-29) for the phrase “are derived from the sequences of the CH2 domain and the CH3 domain in human IgG,…” is withdrawn.
	Applicants have amended Claim 3 to include the CH2 and CH3 domains being from IgG1 or IgG2.

d) The rejection of claim 28 for reciting the broad recitation “90 times higher”, and the claim also reciting “30 times, 60 time higher” which is the narrower statement of the range/limitation is withdrawn. 
Applicants have deleted both phrases from the claim.

e) The rejection of claim 29 for reciting the broad recitation “equal to or higher than 100”, and the claim also reciting “equal to or higher than 1, equal to or higher than 40” which is the narrower statement of the range/limitation is withdrawn.
Applicants have deleted both phrases from the claim.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	The rejection of Claims 3, 12-13, 16-18, 20, 22 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants comments and the amendments to the claims define the structural variants by their function (enhanced agonistic activity) and which remains a wish to know that they possess the genus of Fc constructs having what they believe to be related by structure/function correlation, but where no structures are defined for any one domain. The heavy chain constant regions are amended to be functionalized in their ability to “enhance agonistic activity” without so much as defining the variations made to those CH2 and CH3 domains that confer any such enhancement.
See MPEP 2163
“Furthermore, disclosure of a partial structure without additional characterization of the product may not be sufficient to evidence possession of the claimed invention. See, e.g., Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021 ("A gene is a chemical compound, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it. Conception does not occur unless one has a mental picture of the structure of the chemical, or is able to define it by its method of preparation, its physical or chemical properties, or whatever characteristics sufficiently distinguish it. It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. We hold that when an inventor is unable to envision the detailed constitution of a gene so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the gene has been isolated." (citations omitted)). In such instances the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Labs. Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention. Id.”
 
The rejection is maintained.

Written Description
9.	The rejection of Claims 12-13, 16-17, 20 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	Applicants amendments and comments are not found persuasive. The claimed antibody in addition to having enhanced agonistic activity conferred by a genus of undefined combinations of variants for each of the CH2 and CH3 domains in the heavy chain constant region is itself and as a whole defined by Claim 13 as being “an agonistic antibody.” Here the ordinary artisan can only interpret that the universe of agonistic antibodies defined only by a vague reference to any variants under the sun for a CH2 and CH3 domain much less there being no of the structure for any VH CDR1-3 and VLCDR1-3 and that correlate with the overall function of being agonistic.
	The rejection is maintained.

New Grounds for Objection
Claim Objections
10.	Claims 3 and 29 are objected to because of the following informalities:  
a) Claim 3 is objected to for Applicants typographical error in deleting the term “are” from the claim as when they deleted the phrase “are derived” in the Response of 4/12/2022.  Amending the claim to recite “are from the sequences” could overcome the objection. 
b) Claim 3 is objected to for Applicants typographical error in amending the claim to recite for the first instance of the phrase “selected from human FcγRI, FcγRIA, FcγRIIIA”. Applicants have failed to include the proper article “and” between the penultimate and final species whereas the second instance of the phrase in Claim 3 contains the article.
c) Claim 3 is objected to because the lines are crowded too closely together, making reading difficult.  The use of multiple dependent “wherein” clauses could be more readable if each o “wherein” clause was indented and the formula/equation set forth within its own indentation. Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
d) Claim 29 is objected to for Applicants typographical errors in amending the claim to recite “said CH2 domain and CH3 domain” and which should otherwise recite “said CH2 domain and said CH3 domain”
Appropriate correction is required.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 3, 12-13, 16-18, 20, 22 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 3, 12-13, 16-18, 20, 22 and 28-29 are indefinite for reciting parenthetical text in Claim 3. It is not clear if the parenthetical text is exemplary, optional or part of the description of the invention. Further, some examples of parenthetical text are within quotation marks making the meaning of the phrase more complicated. The brackets around text in the formula is also confusing under the same grounds for rejection.
	b) Claims 12-13, 16-18, 20 and 22 are indefinite for reciting improper Markush group language in amended Claim 12 and dependent Claims 16 and 20. As per MPEP 2117, the Markush group should recite “selected from the group consisting of…and…” and should not recite “selected from the group consisting of…or …”. Correction is required.
	c) Claim 29 is indefinite for the variant CH2 and CH3 domains because Applicants have failed to identify which amino acid substitution falls within which of the two domains for each of elements (a)-(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites:
“wherein said antibody targets an immuno-inhibitory receptor molecule selected from the group consisting of PD-1, CTLA-4, VISTA, TIM-3, BTLA or LAG-3.”
	Amended Claim 12 recites:
“wherein said antibody targets an antigen selected from the group consisting of CD40, DR5, OX40, CD137, CD27, CD30, GITR, HVEM, TACI, DR4 or FAS.” 
The claim 20 is interpreted as comprising closed language for the antibody antigen targets whilst Claim 20 in depending from Claim 12 is broadening by reciting both a generic target and species thereof and that are not present as a genus/species in the Markush group of Claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion


/LYNN A BRISTOL/Primary Examiner, Art Unit 1643